UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C.20549 FORM 10-Q [x]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 OR [ ]TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number Registrant’s; State of Incorporation; Address; and Telephone Number IRS Employer Identification No. 1-11337 INTEGRYS ENERGY GROUP, INC. (A Wisconsin Corporation) 130 East Randolph Drive Chicago, Illinois60601-6207 (312) 228-5400 39-1775292 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [x]No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of "accelerated filer and large accelerated filer" in Rule 12b-2 of the Exchange Act. Large Accelerated filer [X] Accelerated filer [] Non-accelerated filer [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes []No [x ] Indicate the number of shares outstanding of the issuer’s classes of common stock, as of the latest practicable date: Common stock, $1 par value, 75,995,281 shares outstanding at August 1, 2007 INTEGRYS ENERGY GROUP, INC. FORM 10-Q FOR THE QUARTER ENDED JUNE 30, 2007 CONTENTS Page FORWARD-LOOKING STATEMENTS 3 PART I. FINANCIAL INFORMATION Item 1. FINANCIAL STATEMENTS (Unaudited) Condensed Consolidated Statements of Income 5 Condensed Consolidated Balance Sheets 6 Condensed Consolidated Statements of Cash Flows 7 CONDENSED NOTES TO FINANCIAL STATEMENTS OF Integrys Energy Group, Inc. and Subsidiaries 8-57 Page Note 1 Financial Information 8 Note 2 Cash and Cash Equivalents 9 Note 3 Risk Management Activities 9 Note 4 Discontinued Operations 12 Note 5 Acquisitions and Sales of Assets 15 Note 6 Natural Gas in Storage 18 Note 7 Goodwill and Other Intangible Assets 18 Note 8 Short-Term Debt and Lines of Credit 20 Note 9 Long-Term Debt 22 Note 10 Asset Retirement Obligations 23 Note 11 Income Taxes 24 Note 12 Commitments and Contingencies 25 Note 13 Guarantees 41 Note 14 Employee Benefit Plans 44 Note 15 Stock-Based Compensation 45 Note 16 Comprehensive Income 48 Note 17 Common Equity 48 Note 18 Regulatory Environment 49 Note 19 Segments of Business 54 Note 20 New Accounting Pronouncements 57 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 58-102 Item 3. Quantitative and Qualitative Disclosures About Market Risk 103-104 Item 4. Controls and Procedures 105 PART II. OTHER INFORMATION 106 Item 1. Legal Proceedings 106 Item 1A. Risk Factors 106 Item 4. Submission of Matters to a Vote of Security Holders 107-108 Item 6. Exhibits 108 Signature 109 EXHIBIT INDEX 110 12.1 Ratio of Earnings to Fixed Charges 31.1 Certification of Chief Executive Officer Pursuant to Section 302 of the Sarbanes-Oxley Act and Rule 13a-14(a) or 15d-14(a) under the Securities Exchange Act of 1934 for Integrys Energy Group, Inc. 31.2 Certification of Chief Financial Officer Pursuant to Section 302 of the Sarbanes-Oxley Act and Rule 13a-14(a) or 15d-14(a) under the Securities Exchange Act of 1934 for Integrys Energy Group, Inc. 32.1 Written Statement of the Chief Executive Officer and Chief Financial Officer Pursuant to 18 U.S.C. Section 1350 for Integrys Energy Group, Inc. Commonly Used Acronyms ATC American Transmission Company LLC DOE United States Department of Energy DPC Dairyland Power Cooperative EPA United States Environmental Protection Agency ESOP Employee Stock Ownership Plan FASB Financial Accounting Standards Board FERC Federal Energy Regulatory Commission LIFO Last-in, first-out ICC Illinois Commerce Commission ICE Intercontinental Exchange MERC Minnesota Energy Resources Corporation MGUC Michigan Gas Utilities Corporation MISO Midwest Independent Transmission System Operator MPSC Michigan Public Service Commission MPUC Minnesota Public Utility Commission NSG North Shore Gas Company NYMEX New York Mercantile Exchange PEC Peoples Energy Corporation PEP Peoples Energy Production Company PGL The Peoples Gas Light and Coke Company PSCW Public Service Commission of Wisconsin SEC Securities and Exchange Commission SFAS Statement of Financial Accounting Standards UPPCO Upper Peninsula Power Company WDNR Wisconsin Department of Natural Resources WPSC Wisconsin Public Service Corporation -2- Forward-Looking Statements In this report, Integrys Energy Group and its subsidiaries make statements concerning expectations, beliefs, plans, objectives, goals, strategies, and future events or performance. Such statements are "forward-looking statements" within the meaning of Section 21E of the Securities Exchange Act of 1934, as amended.Although Integrys Energy Group and its subsidiaries believe that these forward-looking statements and the underlying assumptions are reasonable, it cannot provide assurance that they will prove correct. Except to the extent required by the federal securities laws, Integrys Energy Group and its subsidiaries undertake no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events or otherwise. In addition to statements regarding trends or estimates in Management's Discussion and Analysis of Financial Condition and Results of Operations forward-looking statements included or incorporated in this report include, but are not limited to statements regarding future: ● Revenues or expenses, ● Capital expenditure projections, and ● Financing sources. Forward-looking statements involve a number of risks and uncertainties.There are many factors that could cause actual results to differ materially from those expressed or implied in this report. Some risk factors that could cause results different from any forward-looking statement include those described in Item 1A of our Annual Report on Form 10-K for the year ended December 31, 2006 and as such may be amended or supplemented in Part II, Item 1A of this report. Other factors include: ● Unexpected costs and/or unexpected liabilities related to the PEC merger, or the effects of purchase accounting that may be different from our expectations; ● The successful combination of the operations of Integrys Energy Group and PEC; ● Integrys Energy Group may be unable to achieve the forecasted synergies in connection with the PEC merger or it may take longer or cost more than expected to achieve these synergies; ● The credit ratings of Integrys Energy Group or its subsidiaries could change in the future; ● Resolution of pending and future rate cases and negotiations (including the recovery of deferred costs) and other regulatory decisions impacting Integrys Energy Group’s regulated businesses; ● The impact of recent and future federal and state regulatory changes, including legislative and regulatory initiatives regarding deregulation and restructuring of the electric and natural gas utility industries, changes in environmental, tax and other laws and regulations to which Integrys Energy Group and its subsidiaries are subject, as well as changes in application of existing laws and regulations; ● Current and future litigation, regulatory investigations, proceedings or inquiries, including but not limited to, manufactured gas plant site cleanup, pending EPA investigations of WPSC generation facilities and the appeal of the decision in the contested case proceeding regarding the Weston 4 air permit; ● Resolution of audits or other tax disputes with the Internal Revenue Service and various state, local and Canadian revenue agencies; ● The effects, extent and timing of additional competition or regulation in the markets in which our subsidiaries operate; ● The impact of fluctuations in commodity prices, interest rates and customer demand; ● Available sources and costs of fuels and purchased power; ● Investment performance of employee benefit plan assets; ● Advances in technology; ● Effects of and changes in political, legal and economic conditions and developments in the UnitedStates and Canada; ● Potential business strategies, including mergers and acquisitions or dispositions of assets or businesses, which cannot be assured to be completed (such as construction of the Weston 4 power plant; additional investment in ATC related to construction of the Wausau, Wisconsin, to Duluth, Minnesota, transmission line; and the sale of PEP); ● The direct or indirect effects of terrorist incidents, natural disasters or responses to such events; -3- ● Financial market conditions and the results of financing efforts, including credit ratings, and risks associated with commodity prices (particularly natural gas and electricity), interest rates and counter-party credit; ● Weather and other natural phenomena, in particular the effect of weather on natural gas and electricity sales; ● The effect of accounting pronouncements issued periodically by standard-setting bodies; and ● Other factors discussed elsewhere herein and in other reports filed by the registrants from time to time with the SEC. Forward-looking statements are subject to assumptions and uncertainties, therefore actual results may differ materially from those expressed or implied by such forward-looking statements. -4- PART 1.FINANCIAL INFORMATION Item 1.Financial Statements INTEGRYS ENERGY GROUP, INC. CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Unaudited) Three Months Ended Six Months Ended June 30 June 30 (Millions, except per share data) 2007 2006 2007 2006 Nonregulated revenue $ 1,649.9 $ 1,125.8 $ 3,426.7 $ 2,682.4 Utility revenue 711.8 349.5 1,681.6 788.6 Total revenues 2,361.7 1,475.3 5,108.3 3,471.0 Nonregulated cost of fuel, natural gas, and purchased power 1,650.9 1,072.0 3,314.6 2,543.6 Utility cost of fuel, natural gas, and purchased power 420.2 171.4 1,072.0 440.5 Operating and maintenance expense 251.9 120.4 438.6 238.5 Depreciation and amortization expense 50.6 29.3 90.8 56.5 Taxes other than income taxes 22.0 14.6 43.1 29.2 Operating income (loss) (33.9 ) 67.6 149.2 162.7 Miscellaneous income 21.6 14.5 33.9 23.2 Interest expense (42.6 ) (22.4 ) (79.0 ) (40.7 ) Minority interest - 1.2 0.1 2.4 Other expense (21.0 ) (6.7 ) (45.0 ) (15.1 ) Income (loss) before taxes (54.9 ) 60.9 104.2 147.6 Provision (benefit) for income taxes (15.3 ) 19.0 26.6 46.4 Income (loss)from continuing operations (39.6 ) 41.9 77.6 101.2 Discontinued operations, net of tax 24.0 (6.2 ) 47.0 (4.6 ) Income (loss) before preferred stock dividends of subsidiary (15.6 ) 35.7 124.6 96.6 Preferred stock dividends of subsidiary 0.8 0.8 1.6 1.6 Income (loss) available for common shareholders $ (16.4 ) $ 34.9 $ 123.0 $ 95.0 Average shares of common stock Basic 76.0 42.2 66.8 41.2 Diluted 76.0 42.2 67.1 41.3 Earnings (loss) per common share basic Income (loss) from continuing operations $ (0.53 ) $ 0.97 $ 1.14 $ 2.42 Discontinued operations, net of tax $ 0.31 $ (0.14 ) $ 0.70 $ (0.11 ) Earnings (loss) per common share basic $ (0.22 ) $ 0.83 $ 1.84 $ 2.31 Earnings (loss) per common share diluted Income (loss) from continuing operations $ (0.53 ) $ 0.97 $ 1.13 $ 2.41 Discontinued operations, net of tax $ 0.31 $ (0.14 ) $ 0.70 $ (0.11 ) Earnings (loss) per common share diluted $ (0.22 ) $ 0.83 $ 1.83 $ 2.30 Dividends per common share declared $ 0.660 $ 0.565 $ 1.243 $ 1.130 The accompanying condensed notes are an integral part of these statements. -5- INTEGRYS ENERGY GROUP, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) June 30 December 31 (Millions) 2007 2006 Assets Cash and cash equivalents $ 31.7 $ 23.2 Restricted cash - 22.0 Accounts receivable - net of reserves of $69.9 and $17.0, respectively 1,190.2 1,037.3 Accrued unbilled revenues 208.8 184.8 Inventories 651.7 456.3 Current assets from risk management activities 898.5 1,068.6 Deferred income taxes 13.2 - Assets held for sale 828.4 6.1 Other current assets 129.2 129.1 Current assets 3,951.7 2,927.4 Property, plant, and equipment, net of accumulated depreciation of $2,584.0 and $1,427.8, respectively 4,325.0 2,534.8 Regulatory assets 1,241.2 417.8 Long-term assets from risk management activities 419.5 308.2 Goodwill 946.8 303.9 Pension assets 89.4 - Other 406.8 369.6 Total assets $ 11,380.4 $ 6,861.7 Liabilities and Shareholders' Equity Short-term debt $ 865.6 $ 722.8 Current portion of long-term debt 54.9 26.5 Accounts payable 1,154.0 949.4 Current liabilities from risk management activities 899.8 1,001.7 Deferred income taxes - 3.1 Liabilities held for sale 46.3 - Other current liabilities 434.6 202.9 Current liabilities 3,455.2 2,906.4 Long-term debt 2,142.7 1,287.2 Deferred income taxes 536.6 97.6 Deferred investment tax credits 38.9 13.6 Regulatory liabilities 304.3 301.7 Environmental remediation liabilities 637.3 95.8 Pension and postretirement benefit obligations 384.6 188.6 Long-term liabilities from risk management activities 367.9 264.7 Asset retirement obligations 136.7 10.1 Other 153.1 111.3 Long-term liabilities 4,702.1 2,370.6 Commitments and contingencies Preferred stock of subsidiary with no mandatory redemption 51.1 51.1 Common stock equity 3,172.0 1,533.6 Total liabilities and shareholders' equity $ 11,380.4 $ 6,861.7 The accompanying condensed notes are an integral part of these statements. -6- INTEGRYS ENERGY GROUP, INC. CONDENSED CONSOLIDATED STATEMENTS OFCASH FLOWS (Unaudited) Six Months Ended June 30 (Millions) 2007 2006 Operating Activities Net income before preferred stock dividends of subsidiary $ 124.6 $ 96.6 Adjustments to reconcile net income to net cash provided by operating activities Discontinued operations, net of tax (47.0 ) 4.6 Depreciation and amortization 90.8 56.5 Recovery of Kewaunee outage expenses 5.1 6.3 Refund of non-qualified decommissioning trust (27.3 ) (30.0 ) Recoveries and refunds of other regulatory assets and liabilities 17.9 13.0 Unrealized gains on nonregulated energy contracts (6.7 ) (33.0 ) Pension and postretirement expense 35.4 25.7 Pension and postretirement funding (4.4 ) (2.7 ) Deferred income taxes and investment tax credit 18.2 8.0 Gains due to settlement of contracts pursuant to the merger with PEC (4.0 ) - Gain on the sale of interest in Guardian Pipeline, LLC - (6.2 ) Gain on the sale of WPS ESI Gas Storage. LLC - (9.0 ) Gain on the sale of partial interest in synthetic fuel operation (1.4 ) (3.5 ) Equity income, net of dividends 1.6 5.8 Other (2.6 ) 15.4 Changes in working capital Receivables, net 548.5 375.6 Inventories (57.2 ) (168.1 ) Other current assets 62.6 3.0 Accounts payable (249.0 ) (384.7 ) Other current liabilities (154.5 ) (1.1 ) Net cash provided by (used for) operating activities 350.6 (27.8 ) Investing Activities Capital expenditures (155.0 ) (153.6 ) Proceeds from the sale of property, plant and equipment 2.3 2.4 Purchase of equity investments and other acquisitions (34.9 ) (41.5 ) Proceeds on the sale of interest in Guardian Pipeline, LLC - 38.5 Proceeds on the sale of WPS ESI Gas Storage, LLC - 19.9 Cash paid for transaction costs pursuant to the merger with PEC (13.8 ) - Acquisition of natural gas operations in Michigan and Minnesota, net of liabilities assumed 1.7 (317.9 ) Restricted cash for repayment of long-term debt 22.0 - Restricted cash for acquisition - (333.3 ) Transmission interconnection (23.9 ) (1.8 ) Other 6.4 2.1 Net cash used for investing activities (195.2 ) (785.2 ) Financing Activities Short-term debt, net (66.3 ) 738.0 Gas loans, net (7.5 ) (43.1 ) Repayment of long-term debt (25.0 ) (1.4 ) Payment of dividends Preferred stock (1.6 ) (1.6 ) Common stock (76.9 ) (46.7 ) Issuance of common stock 25.2 151.9 Other 2.1 0.3 Net cash provided by (used for) financing activities (150.0 ) 797.4 Change in cash and cash equivalents - continuing operations 5.4 (15.6 ) Change in cash and cash equivalents - discontinued operations Net cash provided by operating activities 40.1 23.1 Net cash provided by (used for) investing activities (37.0 ) (17.7 ) Change in cash and cash equivalents 8.5 (10.2 ) Cash and cash equivalents at beginning of period 23.2 27.7 Cash and cash equivalents at end of period $ 31.7 $ 17.5 The accompanying condensed notes are an integral part of these statements -7- INTEGRYS ENERGY GROUP, INC AND SUBSIDIARIES CONDENSED NOTES TO FINANCIAL STATEMENTS June30, 2007 NOTE 1FINANCIAL INFORMATION We have prepared the Condensed Consolidated Financial Statements of Integrys Energy Group, Inc. under the rules and regulations of the SEC. These financial statements on Form 10-Q have not been audited.Management believes that these financial statements include all adjustments (which unless otherwise noted include only normal recurring adjustments) necessary for a fair presentation of the financial results for each period shown.We have condensed or omitted certain financial information and note disclosures normally included in our annual audited financial statements.These condensed financial statements should be read along with the audited financial statements and notes included in our Annual Report on Form 10-K for the year ended December31, 2006.In addition, certain items from the prior periods have been reclassified to conform to the current year presentation.Significant reclassifications are as follows: Reclassifications Condensed Consolidated Balance Sheet Customers electing a budget payment plan had a credit balance of $49.2million at December31, 2006.Since this balance is subject to change based upon the amount of future billings, this balance was reclassified from accounts payable to other current liabilities. Condensed Consolidated Statements of Income For the three and six months ended June30, 2006, $4.1million and $7.8million, respectively, of software and intangible asset amortization expense was reclassified from operating and maintenance expense to depreciation and amortization expense to conform to the three and six months ended June30, 2007 presentation. Condensed Consolidated Statement of Cash Flows The reclassifications discussed above related to the Condensed Consolidated Balance Sheets and Condensed Consolidated Statements of Income were also reflected as reclassifications in the Condensed Consolidated Statements of Cash Flows for the six months ended June30, 2006.These reclassifications had no impact on total operating, investing, or financing activities. Dispositions WPS Niagara Generation, LLC's (Niagara's) results of operations and cash flows were reclassified as discontinued operations for the three and six months ended June30, 2006.The sale of Niagara was completed in January2007.Refer to Note 4, “Discontinued Operations,” for more information. Sunbury Generation, LLC's (Sunbury's) results of operations and cash flows for the three and six months ended June30, 2006 were reclassified as discontinued operations. The sale of Sunbury was completed in July 2006.Refer to Note 4, “Discontinued Operations,” for more information. Mergers and Acquisitions Effective February 21, 2007, the merger with PEC was consummated and the assets and liabilities, results of operations, and cash flows of PEC, were included in Integrys Energy Group's Condensed Consolidated Financial Statements commencing February 22, 2007.See Note5,"Acquisitions and Sales of Assets," for more information. -8- The assets and liabilities, results of operations, and cash flows of MGUC and MERC were included in Integrys Energy Group's Condensed Consolidated Financial Statements effective April 1 and July1,2006, respectively.See Note5,"Acquisitions and Sales of Assets," for more information. NOTE 2CASH AND CASH EQUIVALENTS We consider short-term investments with anoriginal maturity of three months or less to be cash equivalents. The following is supplemental disclosure to the Integrys Energy Group Condensed Consolidated Statements of Cash Flows: Six Months Ended June30 (Millions) 2007 2006 Cash paid for interest $ 56.8 $ 35.7 Cash paid for income taxes $ 18.9 $ 20.5 Under Integrys Energy Group's cash management policy, accounting overdraft cash balances of $30.4million and $6.1million at June30, 2007, and December31, 2006, respectively, were reclassified to accounts payable. Significant non-cash transactions were as follows: Six Months Ended June30 (Millions) 2007 2006 Weston 4 construction costs funded through accounts payable $ 29.3 $ 39.3 Equity issued for net assets acquired in PEC merger 1,556.3 - Realized gain on settlement of contracts due to PEC merger 4.0 - Merger transaction costs funded through other current liabilities 0.3 - Purchase price adjustments related to MGUC funded throughaccounts payable - 26.0 NOTE 3RISK MANAGEMENT ACTIVITIES As part of our regular operations, Integrys Energy Group enters into contracts, including options, swaps, futures, forwards, and other contractual commitments, to manage market risks such as changes in commodity prices and interest rates. Integrys Energy Group accounts for its derivative contracts in accordance with SFAS No.133, "Accounting for Derivative Instruments and Hedging Activities," as amended and interpreted.SFASNo.133 establishes accounting and financial reporting standards for derivative instruments and requires, in part, that we recognize certain derivative instruments on the balance sheet as assets or liabilities at their fair value.Subsequent changes in fair value of the derivatives are recorded currently in earnings unless certain hedge accounting criteria are met.If the derivatives qualify for regulatory deferral subject to the provisions of SFAS No.71, "Accounting for the Effects of Certain Types of Regulation," the derivatives are marked to fair value pursuant to SFAS No.133 and are offset with a corresponding regulatory asset or liability. Integrys Energy Group classifies mark-to-market gains and losses on derivative instruments not qualifying for hedge accounting or regulatory deferral as a component of revenues. -9- The following table shows Integrys Energy Group's assets and liabilities from risk management activities as of June30, 2007, and December31, 2006: Assets Liabilities (Millions) June30, 2007 December31, 2006 June30, 2007 December31, 2006 Utility Segments Commodity contracts $ 6.2 $ 5.9 $ 45.9 $ 12.1 Financial transmission rights 26.0 14.3 8.6 2.0 Cash flow hedges – commoditycontracts - - 0.5 - Nonregulated Segments Commodity and foreigncurrency contracts 1,244.4 1,237.7 1,178.2 1,195.4 Fair value hedges Commodity contracts 5.8 11.0 0.2 0.3 Interest rate swaps - - 2.0 - Cash flow hedges Commodity contracts 35.6 107.9 30.1 53.3 Interest rate swaps - - 2.2 3.3 Total $ 1,318.0 $ 1,376.8 $ 1,267.7 $ 1,266.4 Balance Sheet Presentation Current $ 898.5 $ 1,068.6 $ 899.8 $ 1,001.7 Long-term 419.5 308.2 367.9 264.7 Total $ 1,318.0 $ 1,376.8 $ 1,267.7 $ 1,266.4 Assets and liabilities from risk management activities are classified as current or long-term based upon the maturities of the underlying contracts. Utility Segments The derivatives listed in the above table as "Commodity contracts" include a limited number of electric and natural gas purchase contracts as well as financial derivative contracts (NYMEX futures and options) used by both the electric and natural gas utility segments to mitigate the market price volatility of natural gas.The electric utility segment also uses financial instruments to manage transmission congestion costs, which are shown in the above table as "Financial transmission rights." Derivative instruments at the utilities are entered into in accordance with the terms of the risk management policies approved by Integrys Energy Group's Board of Directors and, if applicable, by the respective regulatory bodies.Changes in the fair value of non-hedge derivative instruments are recognized as regulatory assets or liabilities as our regulators have allowed deferral of the mark-to-market effects of derivative instruments at the utilities.Thus, management believes any gains or losses resulting from the eventual settlement of these derivative instruments will be collected from or refunded to customers. Additionally, PGL uses derivatives to hedge changes in the price of natural gas used to support operations.These instruments are designated as cash flow hedges, which allow for the effective portion of the unrealized change in value during the life of the hedge to be recorded in comprehensive income, net of taxes.Commodity contracts that are designated as cash flow hedges extend through September 2008.Cash flow hedge ineffectiveness recorded in operating and maintenance expense on the Condensed Consolidated Statements of Income related to commodity contracts was insignificant for the three and six months ended June 30, 2007.When testing for effectiveness, no portion of the derivative instruments was excluded.Amounts recorded in other comprehensive income related to these cash flow hedges will be recognized in earnings as the hedged transactions occur or if it becomes probable that the hedged transaction will not occur.The amount to be recognized in earnings over the next 12 months as the hedged transactions occur is insignificant. -10- Nonregulated Segments The derivatives in the nonregulated segments not designated as hedges under generally accepted accounting principles are primarily commodity contracts used to manage price risk associated with natural gas and electric energy purchase and sale activities, and foreign currency contracts used to manage foreign currency exposure related to Integrys Energy Services' Canadian operations.In addition, Integrys Energy Services entered into interest rate swaps associated with long-term storage contracts as well as a series of derivative contracts (options) covering a specified number of barrels of oil in order to manage exposure to the risk of an increase in oil prices that could result in a phase-out of Section29/45K federal tax credits from Integrys Energy Services' investment in a synthetic fuel production facility for 2007.See Note12, "Commitments and Contingencies," for more information.Changes in the fair value of non-hedge derivatives are recognized currently in earnings. Our nonregulated segments also enter into commodity derivative contracts that are designated as either fair value or cash flow hedges.Fair value hedges are used to mitigate the risk of changes in the price of natural gas held in storage.The changes in the fair value of these hedges are recognized currently in earnings, as are the changes in fair value of the hedged items.Fair value hedge ineffectiveness recorded in nonregulated revenue on the Condensed Consolidated Statements of Income was not significant for the three months ended June30, 2007, and 2006.Fair value hedge ineffectiveness recorded in nonregulated revenue on the Condensed Consolidated Statements of Income was not significant for the six months ended June30, 2007, and was a pre-tax gain of $2.6million for the six months ended June30, 2006.Changes in the difference between the spot and forward prices of natural gas were excluded from the assessment of hedge effectiveness and reported directly in nonregulated revenue.The amount excluded was a pre-tax gain of $2.1million during the three months ended June30, 2007, and was not significant during the three months ended June30, 2006.The amount excluded was a pre-tax gain of $3.1million during the six months ended June30, 2007, and was not significant during the six months ended June30, 2006. Commodity contracts that are designated as cash flow hedges extend through February 2011,and are used to mitigate the risk of cash flow variability associated with the future purchases and sales of natural gas, oil, and electricity.To the extent they are effective, the changes in the values of these contracts are included in other comprehensive income, net of taxes.Cash flow hedge ineffectiveness recorded in nonregulated revenue on the Condensed Consolidated Statements of Income related to commodity contracts was not significant for the three months ended June30, 2007, and was a pre-tax gain of $2.8million for the three months ended June30, 2006.Cash flow hedge ineffectiveness recorded in nonregulated revenue on the Condensed Consolidated Statements of Income related to commodity contracts was a pre-tax loss of $5.9million for the six months ended June30, 2007, and a pre-tax gain of $4.1million for the six months ended June30, 2006.When testing for effectiveness, no portion of the derivative instruments was excluded.Amounts recorded in other comprehensive income related to these cash flow hedges will be recognized in earnings when the hedged transactions occur, which is typically as the related contracts are settled, or if it is probable that the hedged transaction will not occur.During the three and six months ended June30, 2007, and 2006, the amounts reclassified from other comprehensive income into earnings as a result of the discontinuance of cash flow hedge accounting for certain hedge transactions were not significant.In the next 12months, subject to changes in market prices of natural gas and electricity, we expect that a pre-tax gain of $14.8million will be recognized in earnings as the hedged transactions occur.We expect this amount to be substantially offset by settlement of the related nonderivative contracts that are being hedged. As a result of the merger with PEC, Integrys Energy Group assumed a fixed to floating interest rate swap.This swap is designated as a fair value hedge and is used to hedge the changes in fair value of $50.0million of PEC Series A 6.9% notes due January 15, 2011, from movements in interest rates.The changes in the fair value of this hedge are recognized currently in earnings, as are the changes in fair value of the hedged notes.Fair value hedge ineffectiveness recorded in nonregulated revenue on the Condensed Consolidated Statements of Income was not significant for the three and six months ending June30, 2007.When testing for effectiveness, no portion of the derivative instruments was excluded. -11- In the second quarter of 2005, two interest rate swaps were designated as cash flow hedges to fix the interest rate on an unsecured term loan at Integrys Energy Group.Since the designation of these contracts as cash flow hedges, the changes in the fair value of the effective portion of these swaps are included in other comprehensive income, net of taxes, while changes related to the ineffective portion are recorded in earnings.During the three and six months ended June30, 2007, and 2006, cash flow hedge ineffectiveness recorded in earnings related to these swaps was not significant.Amounts recorded in other comprehensive income related to these swaps will be recognized as a component of interest expense when the interest expense on the related debt is recognized in earnings.The amount to be reclassified as interest expense over the next 12 months is insignificant.Integrys Energy Group did not exclude any component of the derivative instruments' change in fair value from the assessment of hedge effectiveness. In 2006, Integrys Energy Group entered into two forward-starting interest rate swaps with ten-year terms to hedge a portion of the interest rate risk associated with the planned issuance of $200.0million of fixed-rate, long-term debt securities.Because both swaps qualified for cash flow hedge treatment, changes in the fair value of the swaps were recorded in other comprehensive income, net of taxes.Both swaps were settled in 2006, and in December2006, Integrys Energy Group issued $300.0million of junior subordinated notes.Amounts remaining in accumulated other comprehensive income for the forward-starting swaps are being reclassified to interest expense over a ten-year period beginning in December2006 to correspond with the first ten years of interest on the related debt.The amount to be reclassified to interest expense over the next 12 months is not significant. NOTE 4DISCONTINUED OPERATIONS PEP In February 2007, Integrys Energy Group announced its plans to divest of PEP.SFAS No. 141 "Business Combinations," states that assets acquired in a business combination that will be sold should be recognized at fair value less costs to sell in accordance with SFAS No. 144, "Accounting for the Impairment or Disposal of Long-Lived Assets."SFAS No. 144 requires that long-lived assets classified as held for sale be measured at the lower of their carrying amount or fair value, less costs to sell, and to cease depreciation, depletion, and amortization.At the date of the merger, the assets and liabilities of PEP were classified as held for sale and results of operations and related cash flows occurring subsequent to the merger were reported as discontinued operations.Integrys Energy Group is working with a financial advisor on this transaction and anticipates the divesture to be completed by December 31, 2007. At June30, 2007, the assets and liabilities associated with PEP that will be transferred in the sale have been classified as held for sale.No adjustments to write down the PEP assets to fair value less costs to sell were required during the time period subsequent to the merger through June30, 2007.The major classes of assets and liabilities held for sale at June30,2007, for PEP are as follows: (Millions) 2007 Accounts receivable $ 41.3 Other current assets 3.5 Property, plant, and equipment, net 783.6 Total assets held for sale $ 828.4 Accounts payable $ 35.2 Other current liabilities 5.4 Asset retirement obligations 5.7 Liabilities held for sale $ 46.3 A summary of the components of discontinued operations recorded in the Condensed Consolidated Statements of Income related to PEP for the three months ended June30 was as follows: -12- (Millions) 2007 Nonregulated revenue $ 52.6 Operating and maintenance expense 12.0 Taxes other than income 2.2 Income before taxes 38.4 Income tax provision 14.4 Discontinued operations, net of tax $ 24.0 A summary of the components of discontinued operations recorded in the Condensed Consolidated Statements of Income related to PEP for the time period subsequent to the merger through June30,2007, were as follows: (Millions) 2007 Nonregulated revenue $ 70.8 Operating and maintenance expense 16.0 Taxes other than income 3.7 Income before taxes 51.1 Income tax provision 18.9 Discontinued operations, net of tax $ 32.2 It has been Integrys Energy Group's policy to not allocate interest to discontinued operations unless the asset group being sold has external debt obligations.For the period ended June30, 2007, PEP did not have any external debt obligations. WPSNiagara Generation, LLC In January2007, Integrys Energy Services completed the sale of WPSNiagara Generation, LLC, which owned a 50-megawatt merchant generation facility located near Niagara Falls, New York, for approximately $31million, subject to post closing adjustments.The pre-tax gain recorded in 2007 was $24.6million, $14.8million after-tax, and was included as a component of discontinued operations.This facility was a merchant facility and sold power on a wholesale basis when market conditions were economically favorable. The major classes of assets held for sale at December 31, 2006, for Niagara were as follows: (Millions) December31, 2006 Inventories $ 0.4 Property, plant, and equipment, net 4.6 Other assets 1.1 Total assets held for sale $ 6.1 A summary of the components of discontinued operations recorded in the Condensed Consolidated Statements of Income related to Niagara for the three months ended June30 were as follows: -13- (Millions) 2006 Nonregulated revenue $ 3.7 Nonregulated cost of fuel, natural gas, and purchased power 2.4 Operating and maintenance expense 2.1 Depreciation and amortization expense 0.1 Taxes other than income 0.1 Other income 0.2 Loss before taxes (0.8 ) Income tax benefit (0.2 ) Discontinued operations, net of tax $ (0.6 ) A summary of the components of discontinued operations recorded in the Condensed Consolidated Statements of Income related to Niagara for the six months ended June30 were as follows: (Millions) 2007 2006 Nonregulated revenue $ 1.5 $ 9.1 Nonregulated cost of fuel, natural gas, and purchased power 1.0 6.1 Operating and maintenance expense 0.5 3.1 Gain on Niagara sale 24.6 - Depreciation and amortization expense - 0.2 Taxes other than income - 0.1 Other income - 0.2 Income (loss) before taxes 24.6 (0.2 ) Income tax provision 9.8 - Discontinued operations, net of tax $ 14.8 $ (0.2 ) Sunbury Generation, LLC In July 2006, Integrys Energy Services completed the sale of Sunbury Generation, LLC.Sunbury Generation's primary asset was the Sunbury generation plant located in Pennsylvania.This facility sold power on a wholesale basis when market conditions were economically favorable. A summary of the components of discontinued operations recorded in the Condensed Consolidated Statements of Income for the three months ended June30, 2006, related to Sunbury were as follows: (Millions) 2006 Nonregulated revenue $ 22.5 Nonregulated cost of fuel, natural gas, and purchased power 22.6 Operating and maintenance expense 8.8 Depreciation and amortization expense 0.2 Loss before taxes (9.1 ) Income tax benefit (3.5 ) Discontinued operations, net of tax $ (5.6 ) A summary of the components of discontinued operations recorded in the Condensed Consolidated Statements of Income for the six months ended June30, 2006, related to Sunbury were as follows: -14- (Millions) 2006 Nonregulated revenue $ 59.4 Nonregulated cost of fuel, natural gas, and purchased power 50.3 Operating and maintenance expense 15.6 Depreciation and amortization expense 0.3 Loss on sale of emission allowances 0.4 Taxes other than income 0.1 Interest income 0.1 Loss before taxes (7.2 ) Income tax benefit (2.8 ) Discontinued operations, net of tax $ (4.4 ) NOTE 5ACQUISITIONS AND SALES OF ASSETS Merger with PEC Effective February 21, 2007, the merger with PEC was consummated.The merger was accounted for under the purchase method of accounting, with Integrys Energy Group treated as the acquirer.The purchase price was approximately $1.6 billion (as shown in the table below).Pursuant to the merger, shareholders of PEC received 0.825 shares of Integrys Energy Group (then known as WPSResources) common stock, $1 par value, for each share of PEC common stock, no par value, which they held immediately prior to the merger.The results of operations attributable to PEC are included in the Condensed Consolidated Financial Statements from February 22, 2007, through June30, 2007. PEC is a diversified energy company consisting of three primary business segments:natural gas distribution, oil and natural gas production, and energy marketing.The regulated business of PEC (the natural gas distribution business segment), stores, distributes, sells, and transports natural gas to about onemillion customers in the city of Chicago and 54 communities in northeastern Illinois.The nonregulated energy marketing business sells natural gas and power to more than 25,000customers and provides a portfolio of products to manage the energy needs of commercial, industrial, and residential customers.The oil and natural gas production business segment of PEC acquires, develops, and produces oil and natural gas reserves in selected onshore basins in the United States through direct ownership in oil, natural gas, and mineral leases.Integrys Energy Group announced its plan to divest of PEP in February 2007.See Note 4 "Discontinued Operations," for more information. The purchase price was allocated based on the estimated fair market value of the assets acquired and liabilities assumed.The excess cost of the acquisition over the estimated fair value of the tangible net assets acquired was allocated to identifiable intangible assets with the remainder then allocated to goodwill.The fair values set forth below are preliminary and are subject to adjustment as additional information is obtained.The following table shows the preliminary allocation of the purchase price to the assets acquired and liabilities assumed at the date of the acquisition. -15- (Millions) Current assets $ 953.2 Assets held for sale 763.9 Property plant and equipment, net 1,739.5 Regulatory assets 560.9 Goodwill 643.4 Other long-term assets 179.2 Total assets 4,840.1 Current liabilities 1,222.5 Liabilities held for sale 39.8 Long-term debt 860.2 Regulatory liabilities 13.4 Other long-term liabilities 1,124.2 Total liabilities 3,260.1 Net assets acquired/purchase price $ 1,580.0 In connection with the PEC merger, Integrys Energy Services recorded a non-cash gain related to the deemed settlement of existing natural gas and electricity contracts between Integrys Energy Services and certain PEC subsidiaries.Based on forward energy prices existing at the date of the merger, the value of these contracts was favorable to Integrys Energy Services.In accordance with EITF 04-1, "Accounting for Pre-Existing Relationships between the Parties to a Business Combination," Integrys Energy Services recognized a $4.0million gain, representing the fair value of these natural gas and electricity contracts at the merger date. Acquired intangible assets are included in other long-term assets in the above table.See Note7,"Goodwill and Other Intangible Assets," for a description of the acquired intangible assets. Of the $643.4million of goodwill recorded in connection with the merger with PEC, $624.4million was related to the natural gas utility segment and the remaining $19.0million was related to Integrys Energy Services.The $68.5million decrease in goodwill, from $711.9million at March 31, 2007, to $643.4million at June 30, 2007, was driven by revisions to initial purchase price allocations recorded in conjunction with the PEC merger.None of the goodwill is deductible for tax purposes. Specific costs associated with the termination of employees at PEC (the acquired company) who were or will be involuntarily terminated as a result of the merger have been accounted for in accordance with Emerging Issues Task Force Issue No. 95-3 "Recognition of Liabilities in Connection with a Purchase Business Combination."Included in the table above is an estimated $5.1million liability recorded in accordance with the Emerging Issues Task Force Issue No. 95-3, related to employees at PEC (the acquired company) who were or will be involuntarily terminated.The following table summarizes the activity related to the specific costs associated with the termination of these employees for the three months ended June30, 2007. (Millions) Three Months EndedJune30, 2007 Accrued employee severance costs at March31, 2007 $ 4.6 Add: Severance expense recorded - Less: Cash payments during the quarter 0.1 Adjustments to purchase price 0.5 Severance cost reserve at June30, 2007 $ 5.0 In order to achieve Integrys Energy Group's anticipated merger synergies, a restructuring plan is being implemented, which includes a process to eliminate duplicative jobs within Integrys Energy Group.Adjustments have been made to the initial liability recognized to reflect Integrys Energy Group's June30, 2007 estimate of its obligation to severed employees. -16- Also in connection with the restructuring plan being implemented, Integrys Energy Group has incurred, and expects to continue to incur throughout 2007, restructuring costs associated with the termination of employees, relocation of employees, and other costs directly related to restructuring initiatives being implemented.Liabilities required under SFAS No. 146, "Accounting for Costs Associated with Exit or Disposal Activities," will be recorded at the communication date in accordance with this statement and charged to operating and maintenance expense.For the three and six month periods ended June30, 2007, costs incurred under SFAS No. 146 were not significant. Purchase of Aquila's Michigan Natural Gas Distribution Operations On April1, 2006, Integrys Energy Group, through its wholly owned subsidiary, MGUC, completed the acquisition of natural gas distribution operations in Michigan from Aquila.The Michigan natural gas assets provide natural gas distribution service in 147 cities and communities primarily throughout Otsego, Grand Haven, and Monroe counties.The assets operate under a cost of service environment and are currently allowed an 11.4% return on equity on a 45% equity component of the regulatory capital structure. Integrys Energy Group paid total consideration of $340.5million for the Michigan natural gas distribution operations, which included closing adjustments related primarily to purchased working capital.The transaction was accounted for under the purchase method of accounting. Purchase of Aquila's Minnesota Natural Gas Distribution Operations On July1, 2006, Integrys Energy Group, through its wholly owned subsidiary, MERC, completed the acquisition of natural gas distribution operations in Minnesota from Aquila.The Minnesota natural gas assets provide natural gas distribution service in 165 cities and communities including Eagan, Rosemount, Rochester, Fairmount, Bemidji, and Cloquet, and Dakota County.The assets operate under a cost of service environment and are currently allowed an 11.71% return on equity on a 50% equity component of the regulatory capital structure. Integrys Energy Group paid total consideration of $315.9million for the Minnesota natural gas distribution operations, which included closing adjustments related primarily to purchased working capital.The transaction was accounted for under the purchase method of accounting and no adjustments have been made in the second quarter of 2007. Supplemental Pro Forma information The following table provides supplemental pro forma results of operations for Integrys Energy Group for the six months ended June30, 2007, as if the acquisition of PEC had been completed at January1,2007.The following table also includes supplemental pro forma results of operations for Integrys Energy Group for the six and three months ended June30, 2006, as if the acquisition of PEC and the Michigan and Minnesota natural gas distribution operations from Aquila had been completed at January 1, 2006.Pro forma results are presented for informational purposes only, assume commercial paper was used to finance the Michigan and Minnesota transactions, and are not necessarily indicative of the actual results that would have resulted had the acquisitions actually occurred on January1,2007, and January1,2006. -17- Pro Forma for the Six Months Ended Pro Forma for the Three Months Ended June30 June30 (Millions) 2007 2006 2006 Net revenue $ 5,813.6 $ 5,232.4 $ 1,868.6 Income from continuing operations 107.7 115.7 20.2 Income available for common shareholders 155.1 122.6 19.9 Basic earnings per share – continuing operations $ 1.40 $ 1.71 $ 0.25 Basic earnings per share 2.04 1.84 0.26 Diluted earnings per share – continuing operations 1.38 1.70 0.25 Diluted earnings per share 2.04 1.83 0.26 The pro forma income for the six months ended June30, 2006, includes a pre-tax charge of $15.6million (approximately $9.4million after-tax), related to PEC's settlement with the Illinois Commerce Commission related to the natural gas charge reconciliation proceedings for fiscal years 2001-2004. NOTE 6 NATURAL GAS IN STORAGE PGL and NSG price natural gas storage injections at the fiscal year average of the costs of natural gas supply purchased.Withdrawals from storage are priced on the LIFO cost method.For interim periods, the difference between current projected replacement cost and the LIFO cost for quantities of gas temporarily withdrawn from storage is recorded as a temporary LIFO liquidation credit.Due to seasonality requirements, PGL expects interim reductions in LIFO layers to be replenished by year-end. NOTE 7GOODWILL AND OTHER INTANGIBLE ASSETS Goodwill recorded by Integrys Energy Group was $946.8million at June30, 2007, and $303.9million at December31, 2006.At June30, 2007, $643.4million of goodwill was related to the merger with PEC, $144.3million of goodwill was related to the acquisition of the natural gas distribution operations in Minnesota, $122.7million of goodwill was related to the acquisition of the natural gas distribution operations in Michigan, and $36.4million related to WPSC's 2001 acquisition of Wisconsin Fuel and Light.At December31, 2006, $144.6million of goodwill was related to Minnesota, $122.9million was related to Michigan, and $36.4million was related to Wisconsin Fuel and Light. The amount of goodwill by reportable segment is as follows: Segments (inmillions) June30, 2007 December31, 2006 Natural Gas Utility $ 927.8 $ 303.9 Integrys Energy Services 19.0 - Total $ 946.8 $ 303.9 Identifiable intangible assets other than goodwill are included as a component of other assets within the Condensed Consolidated Balance Sheets.Information in the tables below related to purchased identifiable intangible assets for the periods indicated. -18- (Millions) June30, 2007 December31, 2006 Asset Class Gross Carrying Amount Accumulated Amortization Net Gross Carrying Amount Accumulated Amortization Net Customer related $ 32.6 $ (6.6 ) $ 26.0 $ 12.2 $ (4.3 ) $ 7.9 Gas and power contract assets 53.9 (19.0 ) 34.9 - - - Gas and power contract liabilities (31.7 ) 3.9 (27.8 ) - - - Emission allowances(1) 4.2 (0.1 ) 4.1 5.0 (0.8 ) 4.2 Other 3.2 (1.0 ) 2.2 3.9 (0.8 ) 3.1 Total $ 62.2 $ (22.8 ) $ 39.4 $ 21.1 $ (5.9 ) $ 15.2 (1)Emission allowances do not have a contractual term or expiration date. Customer related intangible assets at June30, 2007, are primarily related to $20.0million of customer relationships associated with PEC’s nonregulated retail and electric operations and customer relationships associated with MERC’s non-utility home services business.The remaining weighted average amortization period for customer related intangible assets is approximately eight years. In connection with the merger with PEC, Integrys Energy Group recorded intangible assets and intangible liabilities of $53.9million and $31.7million, respectively, related to the fair value of certain natural gas and power contracts that were not considered to be derivative instruments. Information in the table below relates to the short-term and long-term components of these intangible assets and liabilities as of June30,2007. (Millions) Fair Market Value Weighted Average Amortization Period Short-term intangible asset customer contracts $ 23.9 Long-term intangible asset customer contracts 11.0 Total intangible asset customer contracts $ 34.9 1.4 years Short-term intangible liability customer contracts $ 12.9 Long-term intangible liability customer contracts 14.9 Total intangible liability customer contracts $ 27.8 1.5 years Intangible asset amortization expense, in the aggregate, for the three months ended June30, 2007, and 2006, was $1.4million and $0.4million, respectively.Intangible asset amortization expense, in the aggregate, for the six months ended June30, 2007, and 2006, was $2.4million and $0.9million, respectively.The increase in amortization expense in 2007 primarily relates to customer relationships associated with PEC’s nonregulated retail and electric operations and MERC’s non-utility home services business. -19- Amortization expense for the next five fiscal years is estimated as follows: Estimated Future Amortization Expense (millions) For six months ending December31, 2007 $ 2.8 For year ending December31, 2008 5.1 For year ending December31, 2009 4.3 For year ending December31, 2010 3.6 For year ending December31, 2011 3.0 The effect of purchase accounting related to the natural gas and power contracts is recorded as a component of nonregulated cost of sales and is not included in the table above.In 2007 and 2008, estimated future expense related to these contracts will increase nonregulated cost of fuel, natural gas, and purchased power by $4.5million and $9.5million, respectively.In 2009, 2010, and 2011, the estimated effect of purchase accounting will decrease nonregulated cost of fuel, natural gas, and purchased power by $3.8million, $2.6million, and $1.9million, respectively.The effect of purchase accounting substantially offsets the margin on contracts that were acquired at the merger date. NOTE 8SHORT-TERM DEBT AND LINES OF CREDIT Integrys Energy Group manages its liquidity by maintaining adequate external financing commitments.Integrys Energy Group and its wholly owned subsidiaries had total borrowing capacity under its credit facilities of $2,096.0million and $1,396.0million as of June30, 2007, and December31, 2006, respectively, with total availability of $1,119.5million and $520.1million remaining under these credit lines as of June30, 2007, and December31, 2006, respectively. The information in the table below relates to Integrys Energy Group's short-term debt and lines of credit. (Millions) Maturity June30, 2007 December31, 2006 Credit agreements and revolving notes Revolving credit facility (Integrys Energy Group) 6/02/10 $ 500.0 $ 500.0 Revolving credit facility (Integrys Energy Group) 6/09/11 500.0 500.0 Bridge credit facility (Integrys Energy Group) 9/05/07 121.0 121.0 Revolving credit facility (WPSC) 6/02/10 115.0 115.0 Revolving credit facility (PEC) 6/13/11 400.0 - Revolving credit facility (PGL) 7/12/10 250.0 - Revolving credit facility (Integrys Energy Services) 10/19/07 150.0 - Revolving short-term notes payable (WPSC) 11/13/07 10.0 - Revolving credit facility (Integrys Energy Services) 4/25/07 - 150.0 Revolving short-term notes payable(WPSC) 5/13/07 - 10.0 Uncommitted credit line (PEC) 9/04/07 25.0 - Uncommitted secured cross-exchange agreement(Integrys Energy Services) 4/15/08 25.0 - Total short-term credit capacity 2,096.0 1,396.0 Less: Letters of credit issued inside credit facilities 96.3 152.4 Loans outstanding under the credit agreements 171.5 160.0 Commercial paper outstanding 694.1 562.8 Current margin requirements 12.4 - Accrued interest or original discount on outstanding commercial paper 2.2 0.7 Available capacity under existing agreements $ 1,119.5 $ 520.1 As a result of the merger with PEC, Integrys Energy Group's credit facilities increased $675million.At June30, 2007, PEC had a five-year $400.0million syndicated revolving credit agreement that provides backup for its commercial paper borrowing program, which is used to meet short-term cash and liquidity needs.At June30, 2007, PGL had a five-year $250million syndicated revolving credit agreement that -20- provides backup for PGL's seasonal commercial paper borrowing program, which is used for short-term cash and liquidity needs.In addition to the committed credit facilities discussed above, PEC also has a $25.0million uncommitted line of credit and letter of credit agreement available for short-term cash needs and to backup letters of credit.See Note 5, "Acquisitions and Sales of Assets," for more information on the merger with PEC. As of April20, 2007, the $150.0million revolving credit agreement due to expire on April25, 2007, was extended for six months and has a new expiration date of October19, 2007. On February28, 2007, UPPCO filed an application with the FERC requesting authorization to issue short-term indebtedness in an amount not to exceed $20million outstanding at any one time.In addition, UPPCO requested that the FERC extend the authorization period to issue securities three months beyond the standard two-year authorization period.On April27, 2007, the FERC approved both requests, providing UPPCO the ability to issue short-term debt through July30, 2009.UPPCO had no short-term borrowings outstanding at June 30, 2007. Integrys Energy Group's short-term borrowings consist of sales of commercial paper backed by the unsecured revolving credit agreements and short-term notes as shown in the following table. (Millions) June30, 2007 December31, 2006 Commercial paper outstanding $ 694.1 $ 562.8 Average discount rate on outstanding commercial paper 5.44 % 5.43 % Short-term notes payable outstanding $ 171.5 $ 160.0 Average interest rate on short-term notes payable 5.63 % 5.56 % Available (unused) lines of credit $ 1,119.5 $ 520.1 The commercial paper at June30, 2007, had varying maturity dates ranging from July 2, 2007, through August 15, 2007. -21- NOTE 9LONG-TERM DEBT (Millions) June30, 2007 December31, 2006 First mortgage bonds – WPSC Series Year Due 6.90 % 2013 $ - $ 22.0 7.125 % 2023 0.1 0.1 Senior notes – WPSC Series Year Due 6.125 % 2011 150.0 150.0 4.875 % 2012 150.0 150.0 4.80 % 2013 125.0 125.0 3.95 % 2013 22.0 22.0 6.08 % 2028 50.0 50.0 5.55 % 2036 125.0 125.0 First mortgage bonds – UPPCO Series Year Due 9.32 % 2021 13.5 13.5 Unsecured senior note – PEC Series Year Due A, 6.90 % 2011 325.0 - Fairvalue hedge adjustment (2.0 ) - Fixed first and refunding mortgage bonds – PGL Series Year Due HH, 4.75 % 2030 adjustable after July 1, 2014 50.0 - KK, 5.00 % 2033 50.0 - LL, 3.05 % 2033 adjustable after February 1, 2008 50.0 - MM-2, 4.00 % 2010 50.0 - NN-2, 4.625 % 2013 75.0 - QQ, 4.875 % 2038 adjustable after November 1, 2018 75.0 - RR, 4.30 % 2035 adjustable after June1 2016 50.0 - Adjustable first and refunding mortgage bonds – PGL Series Year Due OO 2037 51.0 - PP 2037 51.0 - First mortgage bonds – NSG Series Year Due M, 5.00 % 2028 29.1 - N-2, 4.625 % 2013 40.0 - Unsecured senior notes – Integrys Energy Group Series Year Due 7.00 % 2009 150.0 150.0 5.375 % 2012 100.0 100.0 Junior subordinated notes – Integrys Energy Group Series Year Due 6.11 % 2066 300.0 300.0 Unsecured term loan due 2010 – Integrys Energy Group 65.6 65.6 Term loans – nonrecourse, collateralized by nonregulated assets 12.2 13.7 Other term loan 27.0 27.0 Senior secured note 1.9 2.0 Total 2,186.4 1,315.9 Unamortized discount and premium on bonds and debt 11.2 (2.2 ) Total debt 2,197.6 1,313.7 Less current portion (54.9 ) (26.5 ) Total long-term debt $ 2,142.7 $ 1,287.2 -22- In January 2007, WPSC used the proceeds from the $22.0million of 3.95% senior notes issued in December2006 to the Village of Weston, Wisconsin, to repay the outstanding principal balance of the 6.90% first mortgage bonds in the above table. The $50.0million 3.05% Series LL bonds at PGL which will mature February 1, 2033, were originally issued in a term mode and for a five-year period.These bonds are subject to a mandatory tender for purchase for remarketing on February 1, 2008.These bonds are presented on Integrys Energy Group's Condensed Consolidated Balance Sheets at June30, 2007, as current portion of long-term debt. PGL has outstanding $51.0million of Adjustable Rate, Series OO bonds, due October 1, 2037, and $51.0million of Adjustable Rate, Series PP bonds, due October 1, 2037, which are currently in a 35-day Auction Rate Mode (the interest rate is reset every 35 days through an auction process).The weighted-average interest rate for the period beginning February 22, 2007, and ending June30, 2007, was 3.66% and 3.72% for Series OO and PP, respectively. Debt Covenants PGL and NSG utilize mortgage bonds to secure tax exempt interest rates.The Illinois Finance Authority has issued tax exempt bonds for the benefit of PGL and NSG, and the City of Chicago has issued tax exempt bonds for the benefit of PGL.Each issuance is secured by an equal principal amount of PGL's or NSG's first mortgage bonds. An indenture of mortgage, dated January 2, 1926, as supplemented, securing the First and Refunding Mortgage Bonds issued by PGL, constitutes a direct, first-mortgage lien on substantially all property owned by PGL.An indenture of mortgage, dated April 1, 1955, as supplemented, securing the first mortgage bonds issued by NSG, constitutes a direct, first-mortgage lien on substantially all property owned by NSG. On March6, 2007, Integrys Energy Group announced that it had entered into a first supplemental indenture with PEC and The Bank of New York Trust Company, N.A. The terms of the supplemental indenture provide that Integrys Energy Group will fully and unconditionally guarantee, on a senior unsecured basis, PEC's obligations under its $325.0million, 6.90% notes due January 15, 2011.See Note13,"Guarantees," for more information related to this supplemental indenture. NOTE 10ASSET RETIREMENT OBLIGATIONS Under the provisions of SFAS No.143, "Accounting for Asset Retirement Obligations," and Interpretation No.47, "Accounting for Conditional Asset Retirement Obligations," Integrys Energy Group has recorded liabilities for legal obligations associated with the retirement of tangible long-lived assets.The utility segments identified asset retirement obligations primarily related to asbestos abatement at certain generation facilities, office buildings, and service centers; disposal of PCB-contaminated transformers; and closure of fly-ash landfills at certain generation facilities.As a result of the merger with PEC, the natural gas utility segment recorded additional asset retirement obligations related to distribution pipe removal (including asbestos and PCBs in pipes), and asbestos in property.In accordance with SFAS No.71, the utilities establish regulatory assets and liabilities to record the differences between ongoing expense recognition under SFAS No.143 and Interpretation No.47, and the rate-making practices for retirement costs authorized by the applicable regulators.Asset retirement obligations identified at Integrys Energy Services relate to asbestos abatement at certain generation facilities. -23- The following table shows changes to the asset retirement obligations of Integrys Energy Group through June30, 2007. (Millions) Utilities Integrys Energy Services Total Asset retirement obligations at December31, 2006 $ 9.4 $ 0.7 $ 10.1 Asset retirement obligations from merger with PEC 123.8 - 123.8 Accretion 2.8 - 2.8 Asset retirement obligations at June30, 2007 $ 136.0 $ 0.7 $ 136.7 NOTE 11INCOME TAXES The effective tax rates for the three and six months ended June30, 2007, were 27.9% and 25.5%, respectively, while the effective tax rates for the three and six months ended June30, 2006, were 31.2% and 31.4%, respectively.Integrys Energy Group's provision (benefit) for income taxes was calculated in accordance with APBOpinion No.28, "Interim Financial Reporting."Accordingly, our interim effective tax rate reflects our projected annual effective tax rate.The effective tax rate differs from the federal tax rate of 35%, primarily due to the effects of Section 29/45K federal tax credits related to Integrys Energy Services' ownership in a synthetic fuel production facility and state income taxes. Effective January 1, 2007, Integrys Energy Group adopted the provisions of FASB Interpretation No. 48 (FIN 48), “Accounting for Uncertainty in Income Taxes – an Interpretation of FAS 109.”The cumulative effect of adopting FIN 48 was a decrease of $0.1million to the January 1, 2007, retained earnings balance. At January 1, 2007, Integrys Energy Group's liability for uncertain tax positions was $3.7million.As a result of the February 21, 2007, merger with PEC, Integrys Energy Group's liabilities for uncertain tax positions increased an additional $10.4million.During the second quarter of 2007, Integrys Energy Group recognized no additional liabilities for uncertain tax positions.For the six months ended June 30, 2007, Integrys Energy recognized an additional $0.4million liability for uncertain tax positions. At January 1, 2007, unrecognized tax benefits of $3.2million could affect Integrys Energy Group's effective tax rate if recognized in subsequent periods. With the adoption of FIN 48, Integrys Energy Group now records penalties and accrued interest related to income taxes as a component of income tax expense.Prior to January 1, 2007, Integrys Energy Group had recorded interest and penalties as components of income before taxes.At January 1, 2007, Integrys Energy Group's liability for the possible payment of interest and penalties related to uncertain tax positions was $0.2million.As a result of the February 21, 2007, acquisition of PEC, Integrys Energy Group assumed additional liabilities for possible payment of interest of $3.3million and penalties of $0.6million.During the second quarter and six months ended June 30, 2007, Integrys Energy Group recognized a reduction in liabilities for the possible payment of interest and penalties of $0.5million and $0.3million, respectively. Subsidiaries of Integrys Energy Group file income tax returns in the United States federal jurisdiction, in various United Statesstate and local jurisdictions, and in Canada.With a few exceptions (major exceptions listed below), Integrys Energy Group is no longer subject to United States federal, state and local, or foreign income tax examinations by tax authorities for years prior to 2002. · Wisconsin Department of Revenue – WPSC has agreed to statute extensions for tax years covering 1996-2001. · Illinois Department of Revenue – PEC and combined subsidiaries have agreed to statute extensions for tax years covering 2001-2003. · United States Internal Revenue Service (IRS) – PEC and consolidated subsidiaries have agreed to statute extensions for tax years covering 1999-2003. -24- Integrys Energy Group has closed examinations for the following major jurisdictions for the following tax years: · United States IRS– Integrys Energy Group (formerly WPSResources Corporation) and consolidated subsidiaries have an agreed to audit report and closing statement for an IRS examination of the 2002 and 2003 tax years. · United States IRS – Integrys Energy Group (formerly WPSResources Corporation) and consolidated subsidiaries have a partially agreed to audit report and closing statement for an IRS examination of the 2004 and 2005 tax years, but one open issue from the agents report has been protested by the taxpayer and has been sent to IRS appeals for potential resolution.Through subsequent discussion with IRS Appeals, this matter has been tentatively settled in our favor.Subsequent to June 30, 2007, we received draft settlement documentation and adjusted tax calculations for 2004-2005 tax years.We expect that once that settlement is concluded, we will record approximately $1million of additional tax benefit. · United States IRS – PEC and consolidated subsidiaries have a partially agreed to audit report and closing statement for an IRS examination of the 1999-2003 tax years, but one open issue from the agents report has been protested by the taxpayer and has been sent to IRS appeals for potential resolution. Integrys Energy Group has open examinations for the following major jurisdictions for the following tax years: · United States IRS – PEC and consolidated subsidiaries have an open examination for the 2004-2005 tax years. · Illinois Department of Revenue – PEC and combined subsidiaries have an open examination for the 2001-2003 tax years. · Wisconsin Department of Revenue – WPSC has an open examination for the 1996-2001 tax years. We do not expect a significant impact to the FIN 48 liability from the expiration of the statute of limitations in any jurisdiction to occur within the next 12 months.We do expect to settle several of the examinations listed above within the next 12 months and estimate a reduction in the FIN 48 tax liability of $5.4million. NOTE 12COMMITMENTS AND CONTINGENCIES Commodity and Purchase Order Commitments Integrys Energy Group routinely enters into long-term purchase and sale commitments that have various quantity requirements and durations.The commitments described below are as of June30, 2007. Integrys Energy Services has unconditional purchase obligations related to energy supply contracts that total $4.1billion.Substantially all of these obligations end by 2009, with obligations totaling $416.6million extending from 2010 through 2018.The majority of the energy supply contracts are to meet Integrys Energy Service's obligations to deliver energy to its customers. WPSC has obligations related to coal, purchased power, and natural gas.Obligations related to coal supply and transportation extend through 2016 and total $394.3million. Through 2016, WPSC has obligations totaling $1.2billion for either capacity or energy related to purchased power.Also, there are natural gas supply and transportation contracts with total estimated demand payments of $90.7million through 2017.WPSC has obligations for other commodities totaling $6.1million, which extend through 2012.WPSC expects to recover these costs in future customer rates.Additionally, WPSC has contracts to sell electricity and natural gas to customers. PGL has obligations at June30, 2007, related to natural gas supply and transportation contracts with total estimated demand payments of $294.1million through 2017.PGL expects to recover these costs in future customer rates.Additionally, PGL has contracts to sell natural gas to customers. -25- NSG has obligations at June30, 2007, related to natural gas supply and transportation contracts with total estimated demand payments of $65.0million through 2017.NSG expects to recover these costs in future customer rates.Additionally, NSG has contracts to sell natural gas to customers. UPPCO has commitments for the purchase of commodities, mainly capacity or energy related to purchased power, which total $29.3million and extend through 2010.UPPCO expects to recover these costs in future customer rates. MGUC has obligations related to natural gas contracts totaling $131.9million, substantially all of which end by 2009.MGUC expects to recover these costs in future customer rates.Additionally, MGUC has contracts to sell natural gas to customers. MERC has obligations related to natural gas contracts totaling $198.8million, some of which extend through 2014.MERC expects to recover these costs in future customer rates.Additionally, MERC has contracts to sell natural gas to customers. Integrys Energy Group also has commitments in the form of purchase orders issued to various vendors.At June30, 2007, these purchase orders totaled $425.9million.The majority of these commitments relate to large construction projects, including construction of the 500-megawatt Weston 4 coal-fired generation facility near Wausau, Wisconsin. Environmental EPA Section 114 Request In December2000, WPSC received from the EPA a request for information under Section114 of the Clean Air Act.The EPA sought information and documents relating to work performed on the coal-fired boilers located at WPSC's Pulliam and Westonelectric generation stations.WPSC filed a response with the EPA in early 2001. On May 22, 2002, WPSC received a follow-up request from the EPA seeking additional information regarding specific boiler-related work performed on Pulliam Units 3, 5, and 7, as well as information on WPSC's life extension program for Pulliam Units 3-8 and WestonUnits 1 and 2.WPSC made an initial response to the EPA's follow-up information request on June12, 2002, and filed a final response on June27, 2002. In 2000 and 2002, Wisconsin Power and Light Company received a similar series of EPA information requests relating to work performed on certain coal-fired boilers and related equipment at the Columbia generation station (a facility located in Portage, Wisconsin, jointly owned by Wisconsin Power and Light, Madison Gas and Electric Company, and WPSC).Wisconsin Power and Light is the operator of the plant and is responsible for responding to governmental inquiries relating to the operation of the facility.Wisconsin Power and Light filed its most recent response for the Columbia facility on July 12, 2002. Depending upon the results of the EPA's review of the information provided by WPSC and Wisconsin Power and Light, the EPA may issue "notices of violation" or "findings of violation" asserting that a violation of the Clean Air Act occurred and/or seek additional information from WPSC and/or third parties who have information relating to the boilers or close out the investigation.To date, the EPA has not responded to the filings made by WPSC and Wisconsin Power and Light.In addition, under the federal Clean Air Act, citizen groups may pursue a claim.WPSC has no notice of such a claim based on the information submitted to the EPA. In response to the EPA's Clean Air Act enforcement initiative, several utilities have elected to settle with the EPA, while others are in litigation.In general, those utilities that have settled have entered into consent decrees which require the companies to pay fines and penalties, undertake supplemental environmental projects, and either upgrade or replace pollution controls at existing generating units or shut down existing units and replace these units with new electric generating facilities.Several of the settlements involve multiple facilities.The fines and penalties (including the capital costs of supplemental -26- environmental projects) associated with these settlements range between $7.0million and $30.0million.The regulatory interpretations upon which the lawsuits or settlements are based may change based on future court decisions that may be rendered in the pending litigations. If the federal government decided to bring a claim against WPSC and if it were determined by a court that historic projects at WPSC's Pulliam and Westonplants required either a state or federal Clean Air Act permit, WPSC may, under the applicable statutes, be required to: · shut down any unit found to be operating in non-compliance, · install additional pollution control equipment, · pay a fine, and/or · pay a fine and conduct a supplemental environmental project in order to resolve any such claim. Pulliam Air Permit Violation Lawsuit On October 19, 2005, the Sierra Club Inc. and Clean Wisconsin Inc. filed a complaint against WPSC in the Eastern District of Wisconsin pursuant to the citizen suit provisions of the Clean Air Act.The complaint alleged various violations at the 373-megawatt J.P. Pulliam Plant located in Green Bay, Wisconsin, including opacity exceedances, opacity monitoring violations, and other violations of limitations in the facility's Clean Air Act operating permit.On January 10, 2007, the court entered a Consent Decree based on the stipulated agreement of the parties, settling the litigation.Under the terms of the Consent Decree, WPSC is to pay the plaintiff’s attorneys fees, fund $500,000 of environmental projects through the Wisconsin Energy Conservation Corporation, and perform upgrades on the precipitators and other environmental control equipment at Pulliam.For one year after the improvements are completed (January1 through December1, 2008), WPSC's performance will be evaluated and, depending upon that performance, WPSC may be required to make additional contributions to energy efficiency projects.WPSC will implement environmental control upgrades on Pulliam Units 5, 6, 7, and 8 and continue to operate those units.In lieu of upgrading the precipitators for Pulliam Units 3 and 4 (both are 30-megawatt units), WPSC elected to shut down these units by December31, 2007.Since WPSC expects the 500-megawatt Weston 4 plant to achieve commercial operation by June 2008, it anticipates no electric supply shortfalls as there will be power available to replace these small units. Weston4 Air Permit On November 15, 2004, the Sierra Club filed a petition with the WDNR under Section285.61 of the Wisconsin Statutes, seeking a contested case hearing on the construction permit issued for the Weston4 generation station, which is a necessary predicate to plant construction under the pertinent air emission regulations (hereinafter referred to as the “Weston 4 air permit”).In February 2006, the Administrative Law Judge affirmed the Weston4 air permit with changes to the emission limits for sulfur dioxide and nitrogen oxide from the coal-fired boiler and particulate from the cooling tower.The changes, which were implemented by the WDNR in a revised permit issued on March 28, 2007, set limits that are more stringent than those originally set by the WDNR (hereinafter referred to as the “March 28, 2007 permit language”). The Sierra Club and WPSC filed petitions for judicial review of the Administrative Law Judge's decision with the circuit court.On August 7, 2006, WPSC withdrew its petition for judicial review and sought dismissal, without prejudice, of the Sierra Club's petition as premature.On October 12, 2006, the court granted the motion to dismiss and the Sierra Club filed a petition for appeal of the circuit court's dismissal with the Wisconsin Court of Appeals.The Court of Appeals affirmed the dismissal of the Sierra Club’s petition for judicial review.On April 27, 2007, Sierra Club filed a second petition requesting a contested case hearing regarding the March 28, 2007 permit language.WDNR granted Sierra Club’s second petition for a contested case hearing.A hearing date, to the extent necessary, has not yet been set by the Administrative Law Judge.In addition, on April 27, 2007, Sierra Club also filed a second petition with the Dane County Circuit Court for judicial review of the Weston 4 air permit, including the March 28, 2007 permit language.The second judicial review proceeding has been stayed pending the outcome of the second contested case hearing. -27- These activities did not stay the construction of the Weston 4 facility or the Administrative Law Judge's decision on the Weston 4 air permit.WPSC believes that it has substantial defenses to the Sierra Club's appeal of the circuit court's decision and does not expect these actions to stop construction.However, until the Sierra Club's challenge is finally resolved, Integrys Energy Group will not be able to make a final determination of the probable cost impact, if any, of compliance with the revised Weston 4 air permit on its future operating or construction costs. WestonOperating Permits On April 18 and April 26, 2005, WPSC notified the WDNR that the existing Westonfacility was not in compliance with certain provisions of the Title V air operating permit that was issued to the facility in October 2004.These provisions include: (1) the particulate emission limits applicable to the coal handling equipment; (2) the carbon monoxide limit for Westoncombustion turbines; and (3) the limitation on the sulfur content of the fuel oil stored at the Westonfacility.On July 25, 2005, a Notice of Violation (“NOV”) was issued to WPSC by the WDNR alleging various violations of the operating permit.In response to the NOV, a compliance plan was submitted to the WDNR.Subsequently, stack testing was performed, which indicated continuing exceedances of the particulate limits from the coal handling equipment.On January19, 2006, WPSC received from the WDNR a Notice of Noncompliance seeking further information by February 3, 2006, regarding the alleged noncompliance event.On February 20, 2006, a NOV was issued regarding the fuel oil issue, concerns over monitoring procedures, and the operation of baghouse equipment.The WDNR referred the matter to the Wisconsin Attorney General's Office for resolution on April 11, 2007.WPSC has undertaken corrective actions and is seeking to revise the applicable permit limits. In early November 2006, it came to the attention of WPSC that previous ambient air quality computer modeling done by the WDNR for the Weston facility (and other nearby air sources) did not take into account the emissions from the existing Weston 3 facility for purposes of evaluating air quality increment consumption under the required Prevention of Significant Deterioration (“PSD”) analysis.For the PSD analysis, a baseline of emissions was established in each area of the country which meets National Ambient Air Quality Standards, with a corresponding allowable increment of additional emissions for each regulated pollutant which, if permitted, would still ensure that the air quality in the area will not be degraded below the National Standard.Each new air permit issued by the WDNR then uses up part of the available increment for specific pollutants, and once, and so long as the total increment for any pollutant is exhausted, the WDNR cannot issue air permits for any additional sources of that pollutant. WPSC continues to investigate the situation as it relates to the Weston facility in connection with the future Weston operating permit and is continuing to work with the WDNR.WPSC may be required to make changes to the Weston facility operating permits to address any modeling issues that may arise.To the extent necessary, WDNR would have the ability under the Title V program to incorporate any such changes in a compliance plan.Integrys Energy Group currently is not able to make a final determination of the probable timing or cost impact of this issue, if any. Mercury and Interstate Air Quality Rules On October 1, 2004, the mercury emission control rule became effective in Wisconsin (Chapter NR 446).The rule requires WPSC to control annual system mercury emissions in phases.The first phase will occur in 2008 and 2009.In this phase, the annual mercury emissions are capped at the average annual system mercury emissions for the period 2002 through 2004.The next phase will run from 2010 through 2014 and requires a 40% reduction from average annual 2002 through 2004 mercury input amounts.After 2015, a 75% reduction is required with a goal of an 80% reduction by 2018.The State of Wisconsin is currently proposing revisions to the state’s air mercury rule in response to three separate but related actions.They include promulgation of the federal Clean Air Mercury Rule (“CAMR”) in May 2005, a directive from Wisconsin Governor Doyle in August 2006 to further reduce mercury emissions, and a January 2007 Citizens Petition requesting revision to Chapter NR 446.The draft rule revisions contain provisions that may impact the cost of compliance.However, following the public hearing and comment process, those provisions may further change.Also, the State of Wisconsin has filed suit against the federal government along with other states in opposition to the federal rule.WPSC estimates capital -28- costs of approximately $18million to achieve the proposed reductions in the State’s revised draft rule.The capital costs are expected to be recovered in future rate cases. In March 2005, the EPA finalized the mercury "maximum achievable control technology" standards and an alternative mercury "cap and trade" program, CAMR, modeled on the Clear Skies legislation initiative.The EPA also finalized the Clean Air Interstate Rule (formerly known as the Interstate Air Quality Rule), which will reduce sulfur dioxide and nitrogen oxide emissions from utility boilers located in 29 states, including Wisconsin, Michigan, Pennsylvania, and New York. The final mercury rule establishes New Source Performance Standards (“NSPS") for new units based upon the type of coal burned.Weston 4 will install and operate mercury control technology, which will achieve a mercury emission rate that meets the permit and NSPS for mercury. The final mercury rule establishes a mercury cap and trade program, which requires a 21% reduction in national mercury emissions in 2010 and a 70% reduction in national mercury emissions beginning in 2018. Based on the final rule and current projections, WPSC anticipates meeting the mercury rule cap and trade requirements and does not anticipate incurring additional costs beyond those to comply with the current proposed revision to the Wisconsin rule. Integrys Energy Services expects no significant capital costs for compliance with the 70% reduction requirement. The final Clean Air Interstate Rule requires reduction of sulfur dioxide and nitrogen oxide emissions in two phases.The first phase requires about a 50% reduction beginning in 2009 for nitrogen oxide and beginning in 2010 for sulfur dioxide.The second phase begins in 2015 for both pollutants and requires about a 65% reduction in emissions.The rule allows the State of Wisconsin to either require utilities located in the state to participate in the EPA's interstate cap and trade program or meet the state's emission budget for sulfur dioxide and nitrogen oxide through measures to be determined by the state.Wisconsin’s rule, which incorporates the cap and trade approach, has completed the state legislative review and has been forwarded to the EPA for final review. Currently, WPSC is evaluating a number of options that include using the cap and trade program and/or installing controls.For planning purposes, it is assumed that additional sulfur dioxide and nitrogen oxide controls will be needed on existing units or the existing units will need to be converted to natural gas by 2015.The installation of any controls and/or any conversion to natural gas will need to be scheduled as part of WPSC's long-term maintenance plan for its existing units.As such, controls or conversions may need to take place before 2015.On a preliminary basis and assuming controls or conversion are required, WPSC estimates capital costs of $238.0million in order to meet an assumed 2015 compliance date.This estimate is based on costs of current control technology and current information regarding the final EPA rule.The costs may change based on the requirements of the final state rules. Integrys Energy Services is evaluating the compliance options for the Clean Air Interstate Rule.Additional nitrogen oxide controls on some of Integrys Energy Services' facilities maybe necessary, but we do not anticipate these costs to be significant.Integrys Energy Services will evaluate a number of options including using the cap and trade program, fuel switching, and/or installing controls. Clean Air Regulations Most of the generation facilities owned by Integrys Energy Services are located in an ozone transport region.As a result, these generation facilities are subject to additional restrictions on emissions of nitrogen oxide and sulfur dioxide. In future years, Integrys Energy Services expects to purchase sulfur dioxide and nitrogen oxide emission allowances at market rates, as needed, to meet its requirements for its generation facilities. -29- Manufactured Gas Plant Remediation Integrys Energy Group has numerous manufactured gas plant remediation sites in Wisconsin, Illinois, and Michigan.All are former regulated utility sites and, as such, are being remediated, with costs charged to existing ratepayers at WPSC, PGL, NSG, and MGUC. WPSC continues to investigate the environmental cleanup of ten manufactured gas plant sites.Cleanup of the land portion of the Oshkosh, Stevens Point, Green Bay, Manitowoc, Menominee, and two Sheboygan sites in Wisconsin is substantially complete.Groundwater treatment and/or monitoring at these sites will continue into the future.Cleanup of the land portion of three sites will be addressed in the future.River sediment remains to be addressed at sites with sediment contamination, and priorities will be determined in consultation with the EPA.The additional work at the sites remains to be scheduled. In May 2006, WPSC transferred six sites with sediment contamination formally under WDNR jurisdiction to the EPA Superfund Alternative Sites Program.In January 2007, a seventh site in Sheboygan was transferred to the EPA Superfund Alternative Sites Program.Under the EPA's program, the remedy decision will be based on risk-based criteria typically used at Superfund sites.A schedule has been agreed to under which on-site investigative work will commence in 2007.Three of WPSC’s manufactured gas plant sites remain under state jurisdiction. WPSC estimated the future undiscounted investigation and cleanup costs as of June30, 2007, to be approximately $68million and has accrued this amount at June30, 2007.WPSC mayadjust these estimates in the future, contingent upon remedial technology, regulatory requirements, remedy determinations, and the assessment of natural resource damages.WPSC expects to recover actual cleanup costs, net of insurance recoveries, in future customer rates.Under current PSCW policies, WPSC will not recover carrying costs associated with the cleanup expenditures.WPSC has received $15.6million in insurance recoveries as of June30, 2007, which were recorded as a reduction in the regulatory asset. MGUC, which acquired retail natural gas distribution operations in Michigan from Aquila in the second quarter of 2006, is responsible for the environmental impacts at 11 manufactured gas plant sites.Removal of the most contaminated soil has been completed at seven sites.Future investigations are needed at many of the sites to evaluate on-site, off-site, and sediment impacts. MGUC has estimated future investigation and remediation costs of approximately $26million as of June30, 2007.The MPSC has historically authorized recovery of these costs.An environmental liability and related regulatory asset were recorded at the date of acquisition to reflect the expected investigation and clean-up costs relating to these sites and the expected recovery of these costs in future rates.As these 11 sites are integrated into the corporate gas plant site management program, cost estimates maychange.We will also evaluate the feasibility of transferring the MGUC sites into the EPA Superfund Alternatives Program. MERC, which acquired retail natural gas distribution operations in Minnesota from Aquila in the third quarter of 2006, is not responsible for any manufactured gas plant sites, and thus, no environmental investigations are needed. PGL is addressing 29 manufactured gas sites, including several sites described in more detail below.Investigations have been completed at all or portions of 25 sites.Remediations have been completed at all or portions of nine of these 25 sites.PGL has determined that remediations are not required at three of these 25 sites. NSG is addressing five manufactured gas sites, including one site described in more detail below.Investigations have been completed at all or portions of four sites.Remediations have not yet been completed at any of these four sites.NSG has determined that remediation is not required at one of these four sites. -30- The EPA has identified NSG as a potentially responsible party (“PRP”) under the Comprehensive Environmental Response, Compensation and Liability Act of 1980, as amended (“CERCLA”), at the Waukegan Coke Plant Site located in Waukegan, Illinois (“Waukegan Site”).The Waukegan Site is part of the Outboard Marine Corporation (“OMC”) Superfund Site.The EPA also identified OMC, General Motors Corporation and certain other parties as PRP’s at the Waukegan Site.The EPA issued a record of decision (“ROD”) selecting the remedial action for the Waukegan Site.The selected remedy consists of on-site treatment of groundwater and off-site disposal of soil containing polynuclear aromatic hydrocarbons and arsenic.NSG and the other PRPs have executed a remedial action consent decree which has been entered by the federal district court.The consent decree requires NSG and General Motors, jointly and severally, to perform the remedial action and establish and maintain financial assurance of $27.0million.The soil component of the remedial action was completed in August 2005.The final design for the groundwater component of the remedial action has been completed and construction of the groundwater treatment plan has commenced.The EPA has agreed to reduce the financial assurance requirement to $21.0million to reflect completion of the soil component of the remedial action. In Juneand July 2007, PGL and NSG transferred 13 of their largest manufactured gas plant sites (11PGL sites and 2 NSG sites) which were being addressed under Illinois Environmental Protection Agency (“IEPA”) supervision to the EPA.The 11 PGL sites are now being addressed under the EPA’s Superfund removal program (with the intent that they will eventually be transferred to the EPA Superfund Alternative Sites Program) and the two NSG sites are now being addressed under the EPA Superfund Alternative Sites Program.Under the EPA’s programs, the remedy decisions at these sites will be based on risk-based criteria typically used at Superfund sites.PGL and NSG are addressing the remaining sites under a program supervised by the IEPA. WPSC, MGUC, PGL, and NSG are coordinating the investigation and the cleanup of the Wisconsin, Michigan, and Illinois manufactured gas plant sites under what is called a “multi-site” program.This program involves prioritizing the work to be done at the sites, preparation and approval of documents common to all of the sites, and utilization of a consistent approach in selecting remedies. In 2004, the owners, River Village West LLC (“River Village West”) of a property in the vicinity of the former Pitney Court Station filed suit against PGL in the United States District Court for the Northern District of Illinois under the Resource Conservation and Recovery Act (“RCRA”). The suit, River Village West LLC et al v. The Peoples Gas Light and Coke Company, No. 04-C-3392 (N.D. Ill. 2004), seeks an order directing PGL to remediate the site. In December2005, PGL and the plaintiffs settled and the litigation has been dismissed with prejudice. Pursuant to the terms of the settlement agreement, PGL agreed to remediate the site and to investigate and, if necessary, remediate sediments in the area of the Chicago River adjacent to the site. With respect to portions of certain sites in the City of Chicago (“Chicago”), PGL has received demands from site owners and others asserting standing regarding the investigation or remediation of their parcels. Some of these demands seek to require PGL to perform extensive investigations or remediations. These demands include notice letters sent to PGL by River Village West. These letters informed PGL of River Village West's intent to file suit under RCRA seeking an order directing PGL to remediate seven former manufactured gas plant sites located on or near the Chicago River. In April 2005, River Village West filed suit against PGL in the United States District Court for the Northern District of Illinois under RCRA. The suit, River Village West LLC et al v. The Peoples Gas Light and Coke Company, No. 05-C-2103 (N.D. Ill. 2005) (“RVW II”), seeks an order directing PGL to remediate three of the seven sites: the former South Station, the former Throop Street Station and the former Hough Place Station. PGL has filed an answer denying liability. In August 2006, a member of River Village West individually filed suit against PGL in the United States District Court for the Northern District of Illinois under the RCRA. The suit, Thomas A. Snitzer v. The Peoples Gas Light and Coke
